DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 12/4/2020. Amendments received on 12/4/2020 have been entered. As per applicant claims 2, 11, 15 and 16 are canceled. Accordingly claims 1, 3-10 and 12-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom (US Pub 2010/0156612) in view of Lu et al. (US Pub 2009/0051491).
As of claim 1, Roosenboom discloses a device for reading a plurality of radio frequency identification devices (RFIDs) 5comprising: 
a grid of transceivers, comprising n transceivers, arranged in a fixed, predetermined pattern, wherein each of the n transceivers comprises an antenna coil (via transmitting and receiving system 2 comprising plurality of antennas 8.1-8.n; see figs. 1 and 4a);
a controller (signal processing unit 10; see fig. 1; also see paragraph [0031]);  
10a common transmit circuit operatively connected to all n transceivers in the grid (via transmitter 16 connected to antennas 8.1-8.n; see fig. 1; also see paragraph [0038]); 
a plurality of n receive circuits, each operatively connected to each respective one of the n transceivers (via receiver 14.1-14.n connected to antennas 8.1-8.n; see fig. 1); 
wherein the transmit circuit drives each of the n transceivers simultaneously with an RF signal such that each transceiver broadcasts an RF near-field (via transmitter 16 driving antennas 8.1-8.n to transmit interrogation signals; see fig. 1; also see paragraph [0038]); and  
15wherein each of the n receive circuits is adapted to receive reply signals from at least one of the plurality of RFIDs and each of the n receive circuits operates 
Roosenboom discloses that the transmitter 16 uses antennas 8.1-8.n to transmit interrogation signals in zone 4 (see fig. 1; also see paragraph [0038]) however it does not explicitly disclose that the antennas transmit simultaneously.
Lu discloses a radio frequency identification system, wherien a reader 1 comprises antenna coils 41 and 43 (51, 53 and 55; see fig. 3 and 4) which are driven simultaneously to interrogate tags (see paragraph [0043]).
From the teaching of Lu it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Roosenboom to include the function of simultaneously activating the transmitting antennas as taught by Roosenboom in order to have a high probability of detecting a tag.
As of claim 3, Lu discloses that 20asas oa first portion of the n transceivers, arranged in a planer grid; wherein the antenna coil of each transceiver in the first portion is oriented such that a strongest RF near-field is directed normal to the plane of the planer grid (via coil 51 producing a magnetic field collinear with double-headed arrow 61; see fig. 4; also see paragraph [0039]); and
1Docket No. 41-082 ClaimsInventors: Jonathan Betts-Lacroix, Eyal Aklimia second portion of the n transceivers; wherein the antenna coil of each transceiver in the second portion is oriented orthogonal to the antenna coils in the transceivers in the first portion (via coil 55 produces a magnetic field collinear with double-headed arrow 57 orthogonal to coil 51; see fig. 4; also see paragraph [0039]). 
As of claim 5, Roosenboom 10the spacing of at least two adjacent transceivers is at least a spacing distance such that, for a first RFID in the plurality of RFIDs at a 
As of claim 8, Lu discloses that the common transmit circuit drives each of the n transceivers simultaneously with a fixed, predetermined RF carrier frequency (via plurality of resonant circuits having a same resonant frequency; see paragraph [0018]). 
As of claim 9, Roosenboom discloses that2Docket No. 41-082 ClaimsInventors: Jonathan Betts-Lacroix, Eyal Aklimi each of the n transceivers is permanently, operationally wired to a corresponding receive circuit (via antennas 8.1-8.b wired to the receivers 8.1-8.n; see fig. 1). 
5 As of claim 12, Roosenboom discloses that2Docket No. 41-082  each RFID in the plurality of RFIDs operates in half duplex (HDX; via an HDX system; see paragraph [0032]). 
Lu discloses that the reader operates in either FDX mode or a HDX mode (see paragraph [0017]).
As of claim 13, Roosenboom discloses that 10each of the n receive circuits is adapted to dynamically receive either FDX or HDX signals (via receiver 14.n receiving HDX or FDX response signals from labels 6.n; see paragraph [0032]). 
Lu discloses that the reader operates in either FDX mode or a HDX mode (see paragraph [0017]).
As of claim 14, Roosenboom discloses that the plurality of RFIDs are within a predetermined target volume (via a detection zone 4; see fig. 1); and
 wherein an identification of each of the RFIDs in the target volume is not known in 15advance (via identifying labels 6 in detection zone 4, in the system of Roosenboom .  
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom (US Pub 2010/0156612) in view of Lu et al. (US Pub 2009/0051491) and further in view of Liu et al. (US Pub 2006/0244607).
As of claims 7 and 10, combination of Roosenboom and Lu discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the common transmit circuit drives each of the n transceivers simultaneously, such 20that each transceiver broadcasts with a fixed, predetermined transmit power and the common transmit circuit drives each of the n transceivers phase synchronous.  
	Liu discloses an RFID system wherien a transmitter drive plurality of antennas 76 and 56 simultaneously at a specified power level (see paragraph [0255]). Liu further discloses that the antennas 76 and 56 have the same power and are in phase (see paragraph [0258]).
	From the teaching of Liu it would have been obvious to one having ordinary skill in the art at the time the intention was filed to modify the combination of Roosenboom and Lu to include the function of transmitting at same power and phase as taught by Liu in order to enhance the interrogation of tags in a defined space.
	As of claim 6, Liu discloses that 15the first transceiver receives the valid reply signal from the first RFID at least a predetermined receive percentage of time that the first RFID is at the target distance (“the separation distance may be chosen based on .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roosenboom (US Pub 2010/0156612) in view of Lu et al. (US Pub 2009/0051491) and further in view of Kimchi et al. (US Pub 2014/0167958).
As of claim 4, combination of Roosenboom and Lu discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the plurality of RFIDs are located in a virtual rectangular box.  
	Kimchi discloses a method of identifying animals in a cage, wherien an RFID tag is attached to animals (see fig. 1; also see abstract and paragraph [0121]). Kimchi discloses that cage 102 includes plurality of antennas 110 and 112; see fig. 1; also see paragraph [0143]).
	From the teaching of Kimchi it would have been obvious to one having ordinary skill in the art at the time the intention was filed to modify the combination of Roosenboom and Lu to include the function of tracking animals using RFID in a cage as taught by Kimchi in order to track animal movements in the cage.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998).  
In response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that this feature upon which applicant relies (i.e., “The “common transmit circuit” in the instant claim is shown as oscillator and common connection 52” page 5 “reply to office action and request for reconsideration” and Roosenboom is silent on “mice” “rats” and “cages” page 3 “reply to office action and request for reconsideration) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is reminded that during examination, claims are given their “broadest reasonable interpretation . . ..”  In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).1
Applicant argues that the “instant claim 1 uses "transceivers." A transceiver is NOT simply a combined transmit antenna and receive antenna. Rather, it is a single electronic circuit that uses a single antenna. It does not "transmit" but rather creates a 
Lu further discloses that the reader 1 comprises a plurality of transmit/receive resonant circuits 7 comprising one or more coils. Lu further discloses a driver 5 repeatedly driving each of the plurality of resonant circuits to transmit a signal and obtaining one or more tag response signals from one or more of the plurality of resonant circuits (see paragraph 0018] and claim 26).
With regards to “common transmit circuit”, Roosenboom discloses “as indicated with the dotted line 22, that the antennas 8.1-8.n are also used as transmitting antennas” (see paraqgrpah [0038]), so transmitter 16 is connected to all antennas (transceivers).
With regards to arguments that the receive circuits operates independently, Roosenboom discloses that with mutually different receivers, in this example, signals are received from mutually different subzones (see paraqgrpah [0031]), so receivers are independent of each other. Roosenboom further discloses that a result (of having different receivers 14.1-14.n) is that the return signals from the label 6.1 and 6.3 can be detected independently of each other and be processed further by the signal processing unit 10 (see paragraphs [0033]-[0034]).

Lu discloses a radio frequency identification system, wherien a reader 1 comprises antenna coils 41 and 43 (51, 53 and 55; see fig. 3 and 4) which are driven simultaneously to interrogate tags (see paragraph [0043]).
In response to applicant's arguments against the references individually for claims 3-10 and 12-14, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to claim 13, Roosenboom discloses that 10each of the n receive circuits is adapted to receive either FDX or HDX signals (via receiver 14.n receiving HDX or FDX response signals from labels 6.n; see paragraph [0032]). 
Lu discloses that the dual-mode reader 1 shown in FIG. 1 operates in either a full-duplex (FDX) mode or a half-duplex (HDX) mode depending on the type of tag that responds to the reader's interrogation, hence the reader is adapted to dynamically receive either FDX or HDX signals (see paraqgrpah [0017]).
With regards to claim 14, term “detection zone” is interpreted as predetermined target volume.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NABIL H SYED/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also MPEP §2111; In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995); In re Etter, 756 F.2d 852, 858, 225 USPQ 1, 5 (Fed. Cir. 1985) (en banc).